Exhibit 10.8

BRIGGS & STRATTON CORPORATION

CEO RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT, dated as of this          day of
                    , 20    , is made by BRIGGS & STRATTON CORPORATION (the
“Company”) to «Name» (the “Employee”).

WHEREAS, the Company believes it to be in the best interests of the Company and
its shareholders to provide an incentive for certain of its key employees to
work for and manage the affairs of the Company in such a way that its shares
become more valuable; and

WHEREAS, the Employee is a key employee of the Company or one of its
subsidiaries or affiliates.

NOW, THEREFORE, in consideration of the premises, the Company hereby awards
Restricted Stock to the Employee on the terms, conditions and restrictions
hereinafter set forth.

1. AWARD. The Company hereby awards to the Employee «Number» shares of
Restricted Stock on the date hereof (the “Award Date”). Restricted Stock means
shares of the common stock of the Company, par value $0.01 per share, granted in
accordance with this Agreement and Article 8 of the Company’s 2017 Omnibus
Incentive Plan (as the same may be amended from time to time, the “Plan”).

2. PERIOD OF RESTRICTION. The Restricted Stock shall be forfeitable as described
below until the shares become vested upon the first to occur, if any, of the
following events:

(a) The termination of the Employee’s employment with the Company or a
subsidiary by reason of Disability or death.

(b) Three (3) years from the Award Date.

(c) A Change in Control of the Company as defined in Article 2.8 of the Plan.

The period of time during which the Restricted Stock is forfeitable is referred
to as the “Period of Restriction.” If the Employee’s employment with the Company
or one of its subsidiaries or affiliates terminates during the Period of
Restriction for any reason other than Retirement, Disability, death or
termination by the Company without Cause, the Restricted Stock shall be
forfeited to the Company on the date of such termination, without any further
obligations of the Company to the Employee and all rights of the Employee with
respect to the Restricted Stock shall terminate. If the Employee’s employment
with the Company or one of its subsidiaries or affiliates is terminated during

 

1



--------------------------------------------------------------------------------

the Period of Restriction without Cause, then the Restricted Stock shall be
forfeited to the Company, without any further obligations of the Company to the
Employee and all rights of the Employee with respect to the Restricted Stock
shall terminate, on the date on which the Employee’s employment agreement with
the Company would have expired had the Employee been provided a notice of
nonrenewal of such employment agreement on the date of notice to Employee of
termination of his or her employment without Cause, unless the Restricted Stock
vested as described above prior to such expiration date. If the Compensation
Committee of the Company’s Board of Directors determines that (i) the Employee
has breached any of the obligations contained in the agreements referenced in
Section 3 of this Agreement during the Period of Restriction or (ii) the
Restricted Stock was awarded with respect to (A) a plan year for which there has
been a material restatement of the Company’s annual report to the SEC due to
negligence or misconduct by one or more persons or (B) any subsequent plan year
having awards materially affected by the restatement, the Company shall be
entitled to declare all or any portion of any unvested Restricted Stock awarded
under this Agreement to be forfeited.

Notwithstanding any provisions to the contrary, the Employee may not extend the
Period of Restriction.

As used in this Section of this Agreement, “Cause” shall have the meaning stated
in Article 2.7 of the Plan, “Disability” shall have the meaning stated in
Article 2.15 of the Plan, and “Retirement” shall mean any termination of
employment by the Employee or the Company for reason other than death after the
Employee has achieved 30 years of service, age 62 with at least 10 years of
service or age 65.

3. RESTRICTIVE COVENANTS. It shall be a condition to the effectiveness of this
Agreement that the Employee shall have signed an employment or other agreement
containing customary provisions relating to noncompetition during employment,
nonsolicitation of employees and customers following employment, confidentiality
and assignment of inventions to the Company, in the form proposed by the
Company.

4. RIGHTS DURING PERIOD OF RESTRICTION. During the Period of restriction, the
Employee shall have the right to vote the Restricted Stock and to receive cash
dividends, stock dividends and other distributions made with respect to the
Restricted Stock; however, all such stock dividends and other non-cash
distributions shall be forfeitable and subject to the same restrictions as exist
regarding the original shares of Restricted Stock. The Restricted Stock may not
be sold, assigned, transferred, pledged or otherwise encumbered during the
Period of Restriction, except by will or the laws of descent and distribution.

5. CUSTODY. The Restricted Stock may be credited to the Employee in book entry
form and held, along with any stock dividends relating thereto, in custody by
the Company or an agent for the Company until the applicable restrictions have
expired and the Employee provides other instructions. If any certificates are
issued for shares of

 

2



--------------------------------------------------------------------------------

Restricted Stock or any such stock dividends during the Period of Restriction,
such certificates shall bear an appropriate legend as determined by the Company
referring to the applicable terms, conditions and restrictions and the Employee
shall deliver a signed, blank stock power to the Company relating thereto.

6. TAX WITHHOLDING. The Employee may satisfy any tax withholding obligations
arising with respect to the Restricted Stock in whole or in part by tendering a
check to the Company for any required amount, by election to have a portion of
the shares withheld to defray all or a portion of any applicable taxes as
provided in Section 22.2(b) of the Plan, or by election to have the Company or
its subsidiaries withhold the required amounts from other compensation payable
to the Employee. In the event that the Employee recognizes income tax prior to
the end of the Period of Restriction, the Employee may then elect to apply
shares of Restricted Stock that are the subject of this award to the Employee’s
tax withholding payments as provided in Section 22.2(b) of the Plan.

7. IMPACT ON OTHER BENEFITS. The value of the Restricted Stock awarded
hereunder, either on the Award Date or at the time such shares become vested,
shall not be includable as compensation or earnings for purposes of any other
benefit plan or program offered by the Company or its subsidiaries.

IN WITNESS WHEREOF, this Restricted Stock Award Agreement is executed by the
parties as of the date set forth above.

 

BRIGGS & STRATTON CORPORATION By:  

                     

  Brian C. Walker   Compensation Committee Chair

 

«Name»

 

3